Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/21 was filed on 7/13/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims are directed to “A method for managing or decreasing a risk of adverse effects, wherein the adverse effects being managed or decreased”, which encompasses qualitative measurement of decreased risk and time, which can happen over an extended period of months and years. Instant claims do not recite the time period over which the claimed adverse effects are measured, and accordingly, it is unclear as to the meets and bounds of the “management” i.e, time period over which the claimed method manages or “reduction of risk” of adverse effects in a patient undergoing. While instant specification only shows administration of the claimed composition for at least 21 days, and the instant claim recites maintaining a therapeutically effective concentration of endoxifen for 21 days, it is unclear as to what is the time period for managing or decreasing the risk of adverse events. It is unclear if maintaining a therapeutically effective concentration of endoxifen for 21 days would manage or decrease the risk of adverse effects such that the adverse events would never occur. Hence, this is an indefinite rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS).
Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode.
		Ahmad states that several drugs have been approved such as lithium, valproate, carbamazepine, and atypical antipsychotics for the treatment of acute bipolar mania, which while providing relief for many individuals with BPD, significant issues with tolerability and efficacy still remain (Introduction). Ahmad describes that adherence to the above treatment is affected by adverse effects such as sedation and weight gain, and that there is an urgent need to develop novel and more effective treatments for BP (p 252). In the method of administering endoxifen, Ahmad describes patients were previously treated with at least one of the drugs, viz., lithium, valproate, carbamazepine, or an atypical (except for clozapine) or typical antipsychotic at some time during the course of their bipolar illness (p 253- Methods-col. 2) (for instant claim 6). Ahmad teaches enteric coated endoxifen citrate salt (see figure 1 and page 253, col. 2- Methodology) (claim 1) in a 3 week double blind trial (p 253, col. 2) and thus meets 21 days of instant claim 1. The results were expressed as Young Mania Rating Scale (YMRS) total score (≥50% decrease from baseline) and parameters were evaluated on days 4, 7, 14 and 21 days (p 254, col. 2). Primary and Secondary end points were include Young Mania Rating scale (YMRS), mean change from baseline to the end of treatment in the Montgomery–Åsberg Depression Rating Scale (MADRS) total score, Clinical Global Impressions–Severity of Illness Scale (CGI-S) score, and Columbia–Suicide Severity Rating Scale (C-SSRS) score, shown in Table 1. Ahmad teaches that a switch to depression remains a concern in all treatments of bipolar mania, depressive symptoms were assessed with the MADRS score throughout the trial. The result demonstrated the effectiveness of endoxifen 4 mg and 8 mg in alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex (p 256, col.1 & Table 2)  and hence meets the instant claims 2 and 3-5. Ahmad teaches that the administration of endoxifen (8 mg) appears to be as efficacious as 1000 mg divalproex sodium extended release in the treatment of BPD I with concurrent manic or mixed episode (p 256, col. 2) (meets instant claims 2 and 3). Further, the administration of endoxifen (4 mg and 8 mg) provides a steady state plasma concentration of endoxifen for 14 and also 20 days, and doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). In a double-blind, active-controlled study, 84 subjects with BPD I were randomly assigned to receive endoxifen (4 mg/day or 8 mg/day) or divalproex in a 2:1 ratio. Patients orally administered 4 mg/day or 8 mg/day endoxifen showed significant improvement in mania assessed by the Young Mania Rating Scale as early as 4 days. The effect remained significant throughout the 21-day period. At study end point, response rates were 44.44% and 64.29% at 4 mg/day and 8 mg/day of endoxifen treatment, respectively (abstract). Thus, Ahmad teaches endoxifen has been shown as a promising novel antimanic or mood stabilizing agent, as seen by significantly improved YMRS scale at almost every treatment evaluation. 
		Ahmad does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. 
However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. The claiming of a new use, new function, or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V). Hence, Ahmad anticipates instant claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,261,151 to Quay et al in view of Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS).
Quay teaches an oral composition comprising z-endoxifen in the form of a citrate salt (abstract). Quay teaches that the crystalline form I is in amounts of 1-200 mg, including 2, 4, 6, 10 or 20 mg (col. 3, l 34-39) and provide a steady state of plasma endoxifen for 21 days (col. 4, l 34-48). Quay teaches that the composition is in the form of a tablet, enteric coated tablet, etc (col. 4, l 49-55). Quay teaches administering the composition to a subject in the claimed amounts and for daily, every other day, twice a week etc (lines bridging col. 5-6). In one embodiment, the patient population comprises subjects being treated with citalopram, escitalopram, etc (SSRIs i.e., Selective serotonin reuptake inhibitors (SSRIs) are the most commonly prescribed antidepressants) (col. 10, l 6-20) for subjects having depression. 
Quay does not teach treating bipolar disorder and lacks the instant claimed managing or decreasing a risk of adverse effects in a patient undergoing treatment of bipolar disorder.
The teachings of Ahmad et al have been discussed above and incorporated herewith. 
		It would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated endoxifen compositions of Quay for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258). 
		Ahmad et al does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. 
However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V).


4.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0291134 to Ahmad et al (Ahmad US 134) as evidenced by Ahmad et al (Clinical Translational Sciences, 2016, cited on IDS).
		Ahmad US 134 teaches endoxifen composition for the treatment of subjects having a risk for psychiatric and neurodegenerative diseases such as bipolar disorder (abstract). Ahmad US 134 teaches that bipolar disorder is a chronic mental illness is associated with a substantial risk of a suicide among those affected. Ahmad 134 teaches that commonly used mood stabilizers such as lithium and valproate fails to respond or respond only partially to these agents, and therefore require novel agents with a quicker, more potent and more specific modes of action with fewer side effects are required [0005].  Ahmad US 134 suggests endoxifen citrate [0011, 0199] and further suggests an enteric coated tablet [0019]. Further, Ahmad US 134 teaches in one embodiment the composition comprises a second therapeutic agent used for the treatment of bipolar disorder, manic disorder, depression e.g., lithium, citalopram, escitalopram etc [0043]. Ahmad US 134 teaches that the composition used for treating subject with depression or displaying pathology indicative of depression and or bipolar disorder [0055, 0057]. Ahmad US 134 also teaches that endoxifen inhibits PKC and thus finds use in the treatment of psychiatric and neurodegenerative diseases, in the treatment of bipolar disorder [0095, 0097-0099]. Ahmad US 134 exemplifies inhibition of PKC by endoxifen in in vitro conditions to demonstrate that endoxifen is at least four-fold more potent than PKC inhibitor than tamoxifen, and suggests its role in manic disorder. Example 17 teaches administering 8mg/kg or 4 mg/kg in rats by daily for 28 days without any mortalities [example 17].
	Ahmad US 134 does not explicitly teach an enteric coated endoxifen citrate for administering to a patient. However, Ahmad US 134 independently suggests endoxifen citrate salt and enteric coated tablets, and further, as described above, provides evidence that endoxifen is effective in treating bipolar disorder under in vitro condition as well as provide evidence of safety and tolerability of endoxifen in rats.
	The teachings of Ahmad et al have been discussed above (in the preceding sections) and incorporating herewith.
		Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of Ahmad US 134, comprising enteric coated endoxifen-citrate tablets in the claimed amounts, for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258).
		Ahmad et al does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. 
However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/22651 and claims 1-5 of copending Application No. 17/226671. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims as well as the copending are directed to administering endoxifen citrate in a patient undergoing treatment of bipolar disorder. While the copending claims variedly recite managing or decreasing the risk of suicide (‘651 application) or maintain therapeutically effective concentrations (‘671 applications), each of the claim sets recite the step of administering endoxifen in the same dose, in the same types of patient population (with mixed or without mixed features) and for the same duration. Hence, the claim sets of the above patent applications are not distinct from the instant claims. Accordingly, the claim sets of the above patent applications are not distinct from the instant claims and it is implicit that the patented claims also manage the bipolar disorder (I) patients being treated with endoxifen in the above application claims also manage or reduce the risk of adverse events, as in instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-28 of copending Application No. 17/023208 in view of Ahmad et al (cited on IDS). 
Copending claims are directed to a method of inhibiting protein kinase C by administering an enteric coated tablet comprising endoxifen citrate. However, copending claims do not recite the instant method of managing or reducing the risk of adverse events claimed in a patient undergoing bipolar disorder I. copending claims lack the amounts of endoxifen citrate, for the duration of 21 days.
The teachings of Ahmad and Dome have been discussed above and incorporated herewith.
		Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of copending application, comprising enteric coated endoxifen-citrate tablets in the claimed amounts, for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258).
		Ahmad does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. 
However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V).
This is a provisional nonstatutory double patenting rejection.


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,291,640. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims as well as the patented are directed to administering endoxifen citrate in a patient undergoing treatment of bipolar disorder. While the patented claims maintain therapeutically effective concentrations of endoxifen, each of the claim sets recite the step of administering endoxifen in the same dose, in the same types of patient population (with mixed or without mixed features) and for the same duration. Accordingly, the claim sets of the above patent are not distinct from the instant claims and it is implicit that the patented claims also manage the bipolar disorder (I) patients being treated with endoxifen in patented claims also manage or reduce the risk of adverse events, as in instant claims. 


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,376,479 or claim 1 of US 9,333,190 in view of Ahmad et al (cited on IDS). 
		Each of the Patented claims are directed to a method of delivering endoxifen to the plasma of a subject, comprising orally administering to the subject an enteric-coated tablet or enteric-coated capsule containing a pharmaceutical composition comprising an amount of a synthetic preparation of endoxifen effective to deliver and the endoxifen is a synthetic endoxifen that is at least 80% z-endoxifen and in the form of a citrate salt. Patented claims do not recite a method of managing or decreasing the risk of adverse events in a patient undergoing treatment of bipolar I disorder. Patented claims also lack the claimed amounts of endoxifen citrate and the period of administration. 
		Ahmad teaches antimanic properties of endoxifen in patients with bipolar I disorder (BPD I) with current manic or mixed episode. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the oral enteric coated compositions of each of the above patented claims, and further employ the claimed amounts for treating bipolar disorder because Ahmad et al teaches the efficacy of enteric coated endoxifen-citrate in claimed amounts, administered for claimed amount of time, for treating manic depression in BPD patients and also shows that the administration when measured on YMRS scale is safe and tolerable suggesting mood stability of the patients. Hence, a skilled artisan would have been motivated to administer endoxifen 4 mg and 8 mg for alleviating depressive symptoms of mixed episode of BPD similar to that of divalproex, with a steady state plasma concentration of endoxifen for 14 and also 21 days, and that doubling of the dose from 4 to 8 mg increases the plasma AUC by 2-fold (p 257), thus manifesting the anti-manic effect or mixed episodes patients of endoxifen (p 258).
		Ahmad does not explicitly state a method of managing or decreasing a risk of adverse effects, as claimed, in a patient undergoing treatment of bipolar I disorder. 
However, Ahmad states that there were no deaths, or significant adverse effects, and provide mood stabilization during the study and thus endoxifen was well tolerated and safe as compared to divalproex. The discovery, however, of a previously unappreciated property of a prior art method of treatment, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer. Furthermore, it is Office policy that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. The Office “can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics.” See MPEP 2112, especially 2112(V).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611